Citation Nr: 0842740	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-36 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Service connection for benign essential tremor.

2.	Service connection for a nervous disorder/anxiety.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from March 1946 to March 1949.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.     


FINDINGS OF FACT

1.	The veteran's benign essential tremor is not related to 
service.

2.	The evidence of record does not indicate that the veteran 
has a current nervous/anxiety disorder.  


CONCLUSIONS OF LAW

1.	A disorder involving a benign essential tremor was not 
incurred in or aggravated by active service, nor may it be 
presumed related to service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.	A nervous/anxiety disorder was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to a benign tremor and to a 
nervous or anxiety disorder.  In the interest of clarity, the 
Board will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in January, June, and October 2006.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements of his claims, and of the evidence 
needed to substantiate his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  VA advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claims.  VA 
notified the veteran prior to the initial adjudication of his 
claims in March 2006.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  And VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 
23353 (the requirement of requesting that the claimant 
provide any evidence in his/her possession that pertains to 
the claim was eliminated by the Secretary [effective May 30, 
2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability ratings 
and effective dates for the award of VA benefits until June 
2006.  Nevertheless, the Board finds that any presumed 
prejudice incurred by the veteran as a result of this 
untimely notice has been rebutted by the record, and that 
proceeding with a final decision is appropriate here.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328.  

As the decision below will detail, the veteran's claims for 
benefits will be denied.  So no effective date or rating will 
be assigned here.  Moreover, following full notice, VA 
readjudicated the veteran's claims in the October 2007 
Statement of the Case.  This readjudication complies with the 
remedial actions outlined in Mayfield.  See Mayfield, 444 
F.3d 1328.  As such, untimely notice regarding disability 
ratings and effective dates is nonprejudicial error in this 
matter.  

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  The RO obtained medical records relevant to 
the appeal.  The Board notes the veteran's statement, in his 
November 2007 VA Form I-9, that his service medical records 
may have been destroyed by fire while in possession of the 
government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991) (where records are apparently lost while in the 
possession of the government, a heightened obligation applies 
to consider carefully the benefit-of-the-doubt rule).  But, 
as will be detailed further below, the veteran's service 
medical records were obtained by the RO.  

The Board notes further that the RO assisted the veteran by 
providing him with a VA compensation examination with a 
neurologist.          

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims to Service Connection

The veteran claims that service caused him to incur a tremor 
disorder and a nervous/anxiety disorder.  In the March 2006 
rating decision on appeal, the RO denied his claims.  For the 
reasons set forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  Certain 
conditions, such as hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the Board will address the veteran's claims 
separately below.  

	Benign Essential Tremor
	
The record demonstrates that the veteran has a current 
tremor.  In an October 2007 VA compensation examination 
report of record, the veteran was diagnosed with a benign 
essential tremor of his hands and legs.  This diagnosis is 
reflected in VA treatment records dated from October 2002, in 
a private physician's letters dated in August 2002, August 
2003, and August 2004, and in lay statements of record, from 
the veteran's relatives, received by the RO in November 2007.  
As no medical evidence of record counters the diagnosis of a 
tremor, or the attestations of the veteran's symptoms, the 
first element of Pond is established here.  

But, the Board finds the second and third elements of Pond 
unestablished here.  As to the second element of Pond, the 
record indicates that the veteran did not experience an in-
service tremor, or an injury or disease that would cause a 
tremor.  The service medical records, to include a 1949 
discharge report of medical examination, are entirely 
negative for neurological or psychiatric disorders.  In fact, 
the earliest medical evidence of the veteran's tremor is 
noted in the August 2002 letter from the private physician.  
This letter is dated over 53 years following active service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  And the 
Board notes that the veteran did not file a claim for service 
connection for a tremor until December 2005, over 56 years 
following service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).        

As to the third element of Pond, there is no medical nexus 
evidence of record relating the veteran's tremor to his 
military service.  Rather, the October 2007 VA examiner found 
service likely unrelated to the tremor.  In support, the 
examiner noted that benign essential tremor is usually an 
inherited disorder.  

Based on the evidence of record, a finding of service 
connection for benign essential tremor is unwarranted here.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

	Nervous/Anxiety Disorder

With regard to the veteran's claim for service connection for 
a nervous or anxiety disorder, the Board also finds service 
connection unwarranted.  Simply put, the record does not show 
that the veteran has a current nervous or anxiety disorder.  

The Board has reviewed the October 2007 VA examination report 
of record, in addition to VA treatment records, and the 
letters from the private physician, seeking evidence of a 
current nervous disorder or anxiety disorder.  Though a 
November 2005 VA treatment record indicates that the veteran 
had then experienced depression as a result of the recent and 
sudden death of his son, VA treatment records dated as recent 
as February 2007 indicate a negative depression screen.  
Moreover, the evidence of record does not indicate the 
diagnosis of a nervous or anxiety disorder at any time.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . .  In the absence of proof of a present 
disability there can be no valid claim.").  

Parenthetically, the Board notes that service medical records 
do not indicate in-service complaints, treatment, or 
diagnoses for a psychiatric disorder.  Indeed, as already 
noted, the veteran's 1949 discharge report of medical 
examination indicated no such disorder.  

The Board has closely reviewed and considered the veteran's 
statements, and those of his relatives.  While their 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the lay 
statements alone are insufficient to prove the veteran's 
claims.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The record preponderates against the veteran's claims in this 
matter.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(to deny a claim on its merits, the evidence must 
preponderate against the claim).  The benefit-of-the-doubt 
rule does not apply here and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.	Service connection for benign essential tremor is denied.  

2.	Service connection for a nervous disorder/anxiety is 
denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


